LACOMBE, Circuit Judge.
We think that a case for preliminary injunction was not made out. The patent was a very recent one — issued only a few weeks before the motion was made. It had never been adjudicated. The decision in interference was not the equivalent of adjudication as to patentability and infringement; and sufficient time had not elapsed to present proof of general acquiescence. Validity and infringement are vigorously disputed, and we think both questions should he left for determination at final hearing. Hall Signal Co. v. General Ry. Signal Co., 153 Fed. 907, 82 C. C. A. 653; Newhall v. McCabe, 125 Fed. 919, 60 C. C. A. 629.